UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1766


OUMIE M. BITTAYE,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: November 19, 2019                                      Decided: January 6, 2020


Before FLOYD, RICHARDSON, and RUSHING, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per curiam opinion.


Oumie M. Bittaye, Petitioner Pro Se. David Nicholas Harling, Ilana Joslyn Snyder, Office
of Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Oumie M. Bittaye, a native and citizen of The Gambia, petitions for review of an

order of the Board of Immigration Appeals (Board) denying her motion to reopen. * We

have reviewed the administrative record and the Board’s order and conclude that the Board

did not abuse its discretion in denying the motion as untimely and number-barred. See 8

C.F.R. § 1003.2(c)(2) (2019). We therefore deny the petition for review for the reasons

stated by the Board. In re Bittaye (B.I.A. Oct. 30, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                       PETITION DENIED IN PART AND
                                                                 DISMISSED IN PART




       *
         Bittaye has abandoned any challenge to the Board’s denial of her motion to
reconsider by failing to raise the issue in her informal brief. See Jackson v. Lightsey, 775
F.3d 170, 177 (4th Cir. 2014) (limiting appellate review to issues raised in informal brief).
Additionally, although Bittaye argues that her attorney rendered ineffective assistance in
pursuing an adjustment of status application on her behalf, we lack jurisdiction to consider
this claim on the ground that she failed to exhaust her administrative remedies. See 8
U.S.C. § 1252(d)(1) (2012); Massis v. Mukasey, 549 F.3d 631, 638-40 (4th Cir. 2008).

                                             2